


110 HRES 934 IH: Congratulating the city of Baytown, Texas,

U.S. House of Representatives
2008-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 934
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2008
			Mr. Gene Green of
			 Texas (for himself and Mr.
			 Poe) submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the city of Baytown, Texas,
		  on its 60th anniversary.
	
	
		Whereas Baytown is a city in Chambers and Harris Counties
			 in the Gulf Coast region of the State of Texas;
		Whereas Baytown is located on the northern shore of
			 Galveston Bay, between the San Jacinto River to the west and the Trinity River
			 to the east;
		Whereas settlement of the area that is now Baytown began
			 as early as 1822;
		Whereas among the settlers of Baytown was Nathaniel Lynch,
			 who set up a ferry crossing that is still in operation today at the junction of
			 the San Jacinto River and the Buffalo Bayou;
		Whereas many of the settlers played an influential role in
			 the battle for Texas independence;
		Whereas in 1908, an oil strike was made beside Tabbs Bay
			 and in 1916, the Goose Creek oil field became the first offshore drilling
			 operation in Texas;
		Whereas in 1919, the directors of Humble Oil and Refining
			 Company built a refinery in Baytown;
		Whereas this refinery would become one of the largest in
			 the world, and an influential force in Baytown and on the course of World War
			 II;
		Whereas the refinery produced over 1,000,000,000 gallons
			 of aviation fuel during World War II and nearly half of the total butyl rubber
			 production of the United States in 1945;
		Whereas the city now known as Baytown was originally 3
			 separate towns;
		Whereas the first of these towns was Goose Creek, named
			 for a local creek whose name is still reflected in the area’s Goose Creek
			 Consolidated Independent School District, which dates back before 1850;
		Whereas Goose Creek was followed by the consolidation of
			 the rival communities of Pelly in the late 1910s and East Baytown in the early
			 1920s;
		Whereas the East in East Baytown was later
			 dropped because it was west of Goose Creek;
		Whereas after World War I, people had begun to discuss
			 consolidating the 3 towns into 1;
		Whereas in 1947, the 3 cities finally agreed to
			 consolidate;
		Whereas the citizens settled on the name Baytown for the
			 new combined city, and Baytown as it is known today was officially founded on
			 January 24, 1948; and
		Whereas Baytown continues to be a prosperous and growing
			 industrial community, as the population has increased from 20,000 to almost
			 70,000 over the past 60 years and continues to grow: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 significant history of the Baytown area; and
			(2)congratulates the
			 City of Baytown on its 60th anniversary.
			
